DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The final rejection is withdrawn in view of preappeal conference decision mailed on Feb. 2, 2021.
3. According to paper filed on Sep. 15, 2020, the applicants have canceled claims 1-16, 19, 21-22, 24-25 and 27 and furthermore, have amended claim 17.
4. Claims 17-18, 20, 23, 26 and 28-29 are pending in the application.

                             EXAMINER’S       COMMENT
5. Claims 17-18, 20, 23, 26 and 28-29, renumbered as claims 1-17, are allowed since the applicants have amended claims to overcome all rejections.
The instant compounds of formulae I and II are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Ronai (WO 2016/140973 A1, cited on applicant’s form 1449) discloses quinolinones as inhibitors of translation initiation complex which are closely related to the instant compounds of formula I when instant variable R1 represents phenyl group, L represents CO and variables Rx and Ry together form a 6-membered heteroaryl ring containing N atom. However, the most closely related compounds (see compounds 22-26 on pages 59-60) disclosed by Ronai differ from the instant compounds in having a different values of instant variable R3 and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Ronai to prepare instant compounds.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                            /CHARANJIT AULAKH/                                            Primary Examiner, Art Unit 1625